DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2014/0269804 A1 by Lai et al. in view of U.S. PGPub 2002/0119588 A1 by Bowen et al.
Regarding claim 17, Lai teaches a package and methods of forming the same, comprising: providing a semiconductor wafer comprising a semiconductor substrate (substrate 20 of bulk silicon, [0010]), an insulation layer (passivation layer 22 of dielectric materials, [0013]), a waveguide (vertical waveguide 40), and an interconnection structure (through substrate vias 52A, 52B filled with conductive material, [0033]-[0035]) stacked in sequential order (as illustrated in Fig. 1D); bonding an electric integrated circuit die (die 32, [0022] bonded via a solder bonding or a direct metal-to-metal bonding, [0023]) to the semiconductor wafer; laterally encapsulating the electric integrated circuit die by an encapsulant (underfill material 48); forming a redistribution structure (RDL 24A, 24B) over the In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Lai does not teach a step of removing a portion of the semiconductor substrate to form a plurality of notches in the semiconductor substrate.  Bowen also teaches a method of fabricating optoelectronic devices (laser die 200 formed on a semiconductor InP substrate 201) comprising a step of using an etch-stop layer 204 to selective etch notches 205 with alignment edges 212 on the side of the die 200 which extends in the y-direction into the substrate 201, in order to use the notches to align the laser die to a silicon waferboard 250 and its vertical standoffs 252 and a side pedestal 254.  It thus would have been obvious to one having ordinary skill in the art to modify Lai’s invention by etching notches into the substrate 20 as shown by Bowen, so as to align the package in both the x- and y-axis, based on the width and depth of the notches.
Regarding claim 20, the conductive pads are formed after the removal of the portion of the semiconductor substrate since Bowen suggests to etch through the etch-stop alignment layer, cladding layer, and active layer of the underlying structure to simultaneously define the mechanical or visual fiducial and the laser waveguide mesa, so that the etchants such as HCl does not damage or remove the metallic conductive pads during the etching process.
Allowable Subject Matter

Claims 7-16 are allowed.  Lai et al. represents the state of the art and it is the examiner’s position that the totality of the claimed limitations, including a semiconductor substrate having a notch overlapping a projection of a tip of a waveguide, an electric IC die disposed over a photonic IC die, when considered in view of the rest of the limitations of the claim, are a nonobvious combination of features.
Claims 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Lai et al. represents the state of the art and it would have been an unreasonable or nonobvious modification to removing a portion of the substrate after conductive pads are formed or removing a portion of the redistribution structure prior to removing the portion of the semiconductor, when considered in view of the rest of the limitations of the base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TW I228608 B discloses a micro-electrooptic package; USPub20030031428 discloses a single groove under a substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/Primary Examiner, Art Unit 2883